Exhibit 10.5

EXECUTION COPY

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (this “Amendment”) is entered into
between Pennsylvania Real Estate Investment Trust, a Pennsylvania business trust
(the “Trust”), and Edward Glickman (“Executive”), effective as of February 26,
2008.

BACKGROUND

Executive and the Trust are party to an Employment Agreement, amended and
restated effective as of January 1, 1999 (as amended from time to time, the
“Employment Agreement”), which sets forth the terms and conditions of
Executive’s employment with the Trust. Executive and the Trust wish to amend the
terms of the Employment Agreement as set forth herein, and, hereafter,
references to the “Employment Agreement,” “Agreement,” “herein,” or words of
like import in the Employment Agreement shall refer to the Employment Agreement
as amended hereby or by any written subsequent amendment thereto.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and intending to be legally bound hereby, the parties hereto
agree as follows:

1. All capitalized terms used herein and not defined herein shall have the
respective meanings assigned to them in the Employment Agreement.

2. Section 5.1(f) of the Employment Agreement is amended to read, in its
entirety, as follows:

“(f) anything to the contrary in any other existing agreement or plan
notwithstanding, all restricted Shares granted to Executive that (i) are subject
to vesting solely based on the passage of time and Executive’s continued
employment shall become immediately vested, and (ii) are subject to vesting
based upon the performance of the Trust (however measured) shall remain
restricted shares under the terms of the applicable restricted share award
document (the “Award”) and shall vest or be forfeited in whole or in part under
the terms of such Award as if Employee’s employment had not terminated; and”

3. Section 5.2(f) of the Employment Agreement is amended to read, in its
entirety, as follows:

“(f) anything to the contrary in any other existing agreement or document
notwithstanding, all restricted Shares granted to Executive that (i) are subject
to vesting solely based on the passage of time and Executive’s continued
employment shall become immediately vested, and (ii) are subject to vesting
based upon the performance of the Trust (however measured) shall remain
restricted shares under the terms of the applicable Award and shall vest or be
forfeited in whole or in part under the terms of such Award as if Employee’s
employment had not terminated; and”



--------------------------------------------------------------------------------

4. Section 5.3(e) of the Employment Agreement is amended to read, in its
entirety, as follows:

“(e) all vested restricted shares granted to Executive shall be issued to
Executive free and clear of any restriction, other than pursuant to applicable
securities laws; and”

5. Section 5.4(f) of the Employment Agreement is amended to read, in its
entirety, as follows:

“(f) all restricted Shares granted to Executive shall become vested and all
restrictions on such Shares (other than pursuant to applicable securities laws)
shall end; and”

6. Section 5.5(e) of the Employment Agreement is amended to read, in its
entirety, as follows:

“(e) all vested restricted Shares granted to Executive shall be issued to
Executive free and clear of any restriction, other than pursuant to applicable
securities laws; and”

7. Section 5.6(a)(6) of the Employment Agreement is amended to read, in its
entirety, as follows:

“(6) all restricted Shares granted to Executive shall become vested and all
restrictions on such Shares (other than pursuant to applicable securities laws)
shall end; and”

8. Section 5.7(a)(3) of the Employment Agreement is amended to read, in its
entirety, as follows:

“(3) all restricted Shares granted to Executive shall become vested.”

9. Except as amended hereby, all terms and conditions as set forth in the
Employment Agreement shall remain in full force and effect.

10. The Trust agrees to pay all reasonable legal fees and expenses that
Executive has incurred in the preparation and negotiation of this Amendment.

11. This Amendment may be executed in a number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and the Trust have caused this Amendment to be
executed as of the date first above written on this 26th day of February, 2008.

 

PENNSYLVANIA REAL ESTATE

INVESTMENT TRUST

By:  

 

Name:   Title:  

 

Edward Glickman